PER CURIAM.
An order granting an attorney’s motion to withdraw from a family law action and allowing the ex-wife twenty days to secure substitute counsel is not a directive to hire an attorney. See Edward L. Nezelek, Inc. v. Sunbeam Television Corp., 413 So.2d 51 (Fla. 3d DCA) (order dismissing complaint with leave to amend within twenty days was not an order to amend), rev. denied, 424 So.2d 763 (Fla.1982). The failure of the former wife to hire counsel within the twenty-day period was no basis for dismissing her motions to compel the former husband to make medical payments and for modification of child support. Neither was there any basis for assessing costs and fees as a sanction for failure to hire counsel within the specified period.
Reversed and remanded.